Citation Nr: 1315362	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  06-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to October 1968 and from February 1971 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

An October 2005 RO rating decision denied the Veteran's claims for service connection for right carpal tunnel syndrome, for a left knee disability, 
status-post left knee arthroscopy, and for a total disability rating based on individual unemployability (TDIU).  The RO also confirmed and continued the 40 percent rating for his low back disability, the 30 percent rating for his right shoulder disability, and the 0 percent (i.e., noncompensable) ratings for the residuals of viral hepatitis and for a fracture of his right fifth metacarpal.  As well, the RO increased the rating for his left ankle disability from 0 to 10 percent retroactively effective as of July 8, 2005, the date the RO had received this claim.  In response, he disagreed with the rating determinations and, after receiving a statement of the case (SOC), filed a timely substantive appeal in September 2006.  In January 2007, he was awarded a temporary 100 percent rating for his right shoulder disability from July 3, 2006 to August 31, 2007, to compensate him for his convalescence following right shoulder total replacement surgery.  The prior 30 percent rating for this disability resumed as of September 1, 2007.

Also on a VA Form 21-4138, Statement in Support of Claim, received at the RO in January 2007, he withdrew his claims for service connection for left knee disability and carpal tunnel syndrome, and for a compensable rating for residuals of viral hepatitis.  38 C.F.R. § 20.204 (2012).


In a decision shortly thereafter, in April 2007, the RO granted a higher 10 percent rating for the residuals of his right fifth metacarpal fracture, retroactively effective from July 8, 2005, the date of receipt of this claim.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating for this disability, absent express indication to the contrary).

In a May 2012 decision, the Board denied the claim for a higher rating for the low back disability, but granted separate higher ratings for the right shoulder and left ankle disabilities, and remanded the increased-rating claims for the residuals of the right fifth metacarpal fracture and for a TDIU for further development and consideration, which included affording the Veteran an additional VA examination.  

As mentioned in that May 2012 remand, this issue of entitlement to a higher rating for the residuals of the right fifth metacarpal fracture was not certified to the Board as also on appeal.  But after increasing the rating for this disability from 0 to 10 percent in the April 2007 decision during the pendency of this appeal, the RO acknowledged on the rating sheet that:  the assignment of a compensable rating for the condition at issue represents a partial grant of the benefits sought on appeal.  The Veteran will receive separate notification as to the other issues pending on appeal.  This issue therefore was not included in the supplemental SOC (SSOC) contemporaneously issued in April 2007, or in the additional SSOCs since issued in March 2008 and November 2010 since they, instead, only concerned his other claims.

Looking back, however, he had filed a claim for a higher rating for this disability in July 2005.  And after his claim initially was denied in October 2005, he had submitted a timely notice of disagreement (NOD) in May 2006 to initiate an appeal of this claim and, after receiving an SOC concerning this claim, also had filed a timely substantive appeal (VA Form 9) concerning this claim in September 2006 to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2012) (an appeal to the Board consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement)).  There was no indication he since had withdrawn this claim, including when withdrawing 3 other claims in his January 2007 statement or even since receiving the higher 10 percent rating in the April 2007 decision - which, incidentally, was made retroactively effective from his July 2005 claim.

Concerning the TDIU claim that also was remanded in May 2012, the findings from the requested additional VA compensation examination on remand resulted in the Appeals Management Center (AMC granting entitlement to a TDIU retroactively effective from July 8, 2005, so as of the date of receipt of this claim.  This award, as seen in a November 2012 rating decision since issued, represents a complete grant of this requested benefit.

Consequently, the only issue remaining on appeal is the increased-rating claim for the residuals of the fracture of the right fifth metacarpal.


FINDING OF FACT

The Veteran already has the maximum available rating for limitation of right wrist motion, and ankylosis of this wrist is not shown.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the residuals of the fracture of the right fifth metacarpal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in fully developing their claims for benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to rectify ("cure") the timing defect in the provision of this notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


There also were changes during the pendency of this appeal to what is considered sufficient VCAA notice in response to an increased-rating claim.  It initially was held that, for an increased-compensation claim, the Veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The Federal Circuit Court subsequently held, however, that the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific, i.e., it need not notify the Veteran of alternative DCs, and that the statutory scheme also does not require 'daily life' evidence for proper claim adjudication.  Vazquez Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Even more recently, the Court clarified that the notice must advise the Veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  This most recent decision also held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, his burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.

A VCAA notice error is not presumptively prejudicial, even when shown to have occurred, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran was provided a VCAA notice letter in August 2005, prior to initially adjudicating his claim in October 2005, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The claim subsequently was readjudicated in a July 2006 SOC.  In August 2006, he was sent another notice letter, albeit in connection with a different issue previously on appeal, but that letter advised him as to how disability ratings and effective dates are assigned.  See Dingess, supra.  Subsequently, the AMC sent him additional notice letters in May and June 2012 after the Board's remand, and this claim was again readjudicated in a November 2012 SSOC.  So his claim has been reconsidered since providing all required notice.

VA also has satisfied its duty to assist him with this claim by obtaining all potentially relevant evidence that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records that he and his representative identified as possibly pertinent, and he was afforded several VA compensation examinations, the most recent in June 2012, to assess and reassess the severity of the residuals of the fracture of his right fifth metacarpal, which is the determinative issue in this appeal for a higher rating for this disability.  The Board notes further that, in response to the most recent SSOC, the Veteran's representative indicated in February 2013 that they had no additional evidence regarding the claim to submit and therefore asked that the case be forwarded to the Board immediately.  The Board thus finds that no further development of the claim is needed to meet the VCAA requirements.

II.  Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

"Staged" ratings are appropriate for an increased-rating claim, however, when the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings - irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence, generally speaking.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit Court has held that the Board must review the entire record, but does not have to discuss each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In September 2005, the Veteran underwent a VA compensation examination to reassess his residuals of fracture of fifth metacarpal joint.  There was no evidence of ankylosis of the right hand.  He was able to present functional position of his right hand.  He had full active range of motion in all joints of his right hand with no evidence of any functional loss.  There was no gap in inches between the tip of the thumb and fingers, or between the tip of the fingers and the proximal transverse crease of the palm area.  There was appropriate strength for pushing, pulling, and twisting his right hand.  There was appropriate dexterity for twisting, probing, writing, touching and expression.  No flexion deformities interfering with the function of the fingers were observed.  The Veteran was asked to repetitively open and close his hand against resistance and he was able to do it with minimal pain, unexacerbated in his right fifth metacarpal joint without any evidence of fatigue, functional loss, weakness, or incoordination.  Diagnosis was status-post right fifth metacarpal fracture with residual pain at right fifth metacarpal bone.

In April 2007, the Veteran underwent an additional VA hand examination for compensation purposes.  He reported pain and swelling in his right hand, as well as a locking sensation when holding heavy objects.  On examination, there was no evidence of amputation, ankylosis, or deformity of a digit in the right hand.  There was no gap between thumb pad and tips of fingers on attempted opposition of thumb to fingers, or between finger and proximal transverse crease of hand on maximal flexion of finger.  There was decreased strength of pulling and twisting.  There was no deceased dexterity for twisting, probing, writing, touching, and expression.

Range of right metacarpal phalangeal joint motion was from zero to 90 with pain at the end point.  There was no additional loss of motion on repetitive use of the joint.  X-rays of the right hand showed evidence of deformity along the mid-third of the fifth metacarpal bone, sequelae from previous traumatic episode.  The residuals of right fifth metacarpal fracture had an impact on the Veteran's occupational activities and some daily living activities.

Pursuant to the Board's remand, the Veteran was afforded an additional VA hand examination for compensation purposes in June 2012.  He referred no pain on his right fifth finger, but noted pain on the dorsum of the fifth metacarpal area of his right hand.  On examination, there was no limitation of motion or evidence of painful motion of his fingers or thumb.  He was able to perform repetitive-use testing with 3 repetitions and there was no additional limitation of motion for any fingers, post-test.  There was no gap between the thumb pad and the fingers, post-test.  There was also no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, post-test.  There was no limitation of extension for the index finger or long finger, post-test.  The Veteran had no functional loss or functional impairment of any of his fingers or thumb.  He had no additional limitations of any fingers or thumb following repetitive-use testing.  There was evidence of a palpable right hand bony deformity on the dorsum of the right hand on the right fifth metacarpal area; it was not tender to palpation.  The Veteran also had no tenderness or pain to palpation of the joints or soft tissue of the hand including the thumb and fingers.

Muscle strength testing of the right hand was rated as 4/5 (active movement against against some resistance).  There was no ankylosis of the thumb or fingers.  A scar on the right hand was noted; it was not painful and/or unstable, and the total area of the scar was not greater than 39 square cm.  The Veteran wore a brace on occasion.  The functional impairment of the right hand was not such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner noted that x-rays of the right hand showed evidence of a deformity along the mid-third of the fifth metacarpal bone.  The examiner also noted that the Veteran's right wrist condition impacted his ability to work.  

The Veteran's current 10 percent rating for this disability is under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215, so partly on the basis of limitation of motion of his wrist since the fracture apparently affected not just his fifth metacarpal (little finger) but also the surrounding "region" according to how this disability is characterized on the rating sheet.  VA regulations provide that, where an unlisted condition is encountered, it may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  The condition must not have a doubtful diagnosis, and it must be fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  In such a case, the diagnostic code number will be "built up" by using the first two digits of the part of the rating schedule most closely identifying the part, or system, of the body involved, and the last two digits will be "99" for all unlisted conditions.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  38 C.F.R. § 4.27.


Under Diagnostic Code 5215, a 10 percent rating is warranted where palmar flexion of the wrist is limited in line with the forearm or where dorsiflexion is less than 15 degrees, of either the major or minor extremity.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  38 C.F.R. § 4.71a (2012).  

Full range of motion of the wrist is measured from 0 degrees to 70 degrees in dorsiflexion; from 0 degrees to 80 degrees in palmar flexion; from 0 degrees to 45 degrees in ulnar deviation; and from 0 degrees to 20 degrees in radial deviation.  38 C.F.R. § 4.71, Plate I (2012).

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

When rating musculoskeletal disabilities of the extremities, a distinction is made between major (dominant) and minor extremities.  As the Veteran reported that he is right-handed at the VA examinations, his right upper extremity is his major one.

Having reviewed the complete record, the Board finds that a rating higher than 10 percent is not warranted for the residuals of fracture of the right fifth metacarpal.  As mentioned, 10 percent is the highest possible rating under Diagnostic Code 5215 and assumes that dorsiflexion is less than 15 degrees or palmar flexion limited in line with the forearm.  As the Veteran is already in receipt of the maximum available rating under this code, a rating higher than 10 percent under Diagnostic Code 5215 is not available.

As the Veteran has been assigned the maximum allowable rating for limitation of motion of the wrist, a higher rating may not be assigned in any event for increased impairment of function upon repetitive movement under 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Regardless, the April 2007 and June 2012 VA compensation examiners confirmed there was no additional functional impairment upon repetitive-use testing of the right hand.

The Board acknowledges the representative's written argument in April 2013 to the effect that a higher rating should be warranted under Diagnostic Code 5214 for "any degree" of palmar flexion.  Indeed, higher ratings are available under Diagnostic Code 5214, but only assuming there is ankylosis of this wrist.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  VA compensation examiners in April 2007 and June 2012 have confirmed the Veteran does not have ankylosis of the right wrist.  

The Board observes further that a Note in Diagnostic Code 5214 provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  Diagnostic Code 5125, in turn, provides that loss of use of the major hand warrants a 70 percent rating.  A Note provides that special monthly compensation (SMC ) also may be awarded.  But, under the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.  And DC 5156 provides that amputation of the fifth metacarpal (little finger), without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, is rated as 10-percent disabling irrespective of whether this amputation is of a finger on the minor or major hand.  Moreover, a Note indicates the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  The Board reiterates that the Veteran already has a rating at this 10-percent level.

Additionally, the Board notes that, under Diagnostic Code 5230, the most he may receive for any limitation of motion of this individual digit, his little finger, is 0 percent.  And, according to Diagnostic Code 5227, the most he may receive for ankylosis of this little finger (his fifth metacarpal), whether favorable or unfavorable, also is 0 percent.  So his existing 10 percent rating already exceeds the ratings allowable under Diagnostic Codes 5230 and 5227.  

His statements as to the severity of his right fifth metacarpal condition have been considered.  Although he is certainly competent to report observable symptoms such as pain in this area, the Board assigns greater probative weight to the clinical findings of skilled, unbiased health care professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Many of the relevant rating criteria consider objective measurements, such as range of motion and whether there is ankylosis, rather than merely subjective opinion.  So these type determinations are solely within the province of trained medical professionals, so beyond the lay competence of the Veteran.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while his complaints have been considered, they are not considered more persuasive on these points than the objective medical findings that, as explained, do not support assigning a rating higher than 10 percent.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

In deciding this claim, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, irrespective of whether they have been raised by the Veteran, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no evidence to warrant a rating higher than 10 percent.  


The Board also has considered whether a separate rating for scarring is appropriate.  However, the scarring is not considered in any way disfiguring, or the equivalent of painful or unstable scars.  See Diagnostic Codes 7800-7805 (2012).  Therefore a separate rating for scarring is not warranted.

Lastly, the Board notes that, in exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Veteran's right wrist disability is primarily productive of pain in the dorsum area of the right fifth metacarpal and functional impairment, but not to a point above and beyond that contemplated by his 10 percent schedular rating.  The applicable rating criteria, in addition to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, contemplate the extent and severity of his symptoms (e.g., pain and consequent limitation of motion, etc.).  His symptoms are fully and accurately described by these criteria VA is asked to consider when applying these regulations as they relate to the applicable diagnostic codes.  Therefore, referral for consideration of an extra-schedular rating is not warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim of entitlement to a rating higher than 10 percent for the residuals of the fracture of the right fifth metacarpal is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


